        Case 2:12-cv-00859-LMA Document 1244 Filed 08/14/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


LASHAWN JONES, ET AL.                                      CIVIL ACTION NO. 12-859

VERSUS                                                     SECTION I, DIVISION 1

MARLIN GUSMAN, ET AL.                                      JUDGE LANCE M. AFRICK
                                                           MAGISTRATE JUDGE NORTH

                                       STATUS REPORT

       The City of New Orleans (the “City) hereby submits a Status Report on the progress of the

Temporary Detention Center (“TDC”) renovation and Phase III facility, in response to the Court’s

Order of March 18, 2019, (R.Doc. 1227).

       The City, Grace/Hebert Architects (“GHA”), and Hill International, Inc. (”Hill”), have had

several meetings with the selected contractor, Blanchard Mechanical Contractor (“BMC”), to

prepare the required renovation documents for TDC.

       Public notice of the TDC renovations were published in the Advocate August 6 – 8, 2019,

in compliance with FEMA’s requirement that the City advertise for Environmental and Historic

Preservation clearance. FEMA requirements have briefly delayed the renovation start date. The

applicable public comment period will conclude on August 22, 2019, and the City anticipates

issuing the notice to proceed (“NTP”) immediately thereafter. The projected construction

completion date for TDC remains at eight months from the NTP issuance. The City also anticipates

that a thirty (30) day move in period will be required.

       The preliminary Schematic Design (“SD”) documents for Phase III have been shared with

and reviewed by the Executive Group. The completion of the SD phase is on target for August

21, 2019. Following Phase III budget verification for the OJC Medical Services Building, we
       Case 2:12-cv-00859-LMA Document 1244 Filed 08/14/19 Page 2 of 2



anticipate a recommend from Hill that the City accept the SD documents and move forward with

the Design Development (“DD”) Phase of the project.

       Significant progress continues to occur in moving both projects forward.

                                     Respectfully submitted,




                                     /s/_Sunni J. LeBeouf________________
                                     SUNNI J. LEBEOUF (LSBA #28633)
                                     City Attorney
                                     Email: sunni.lebeouf@nola.gov
                                     DONESIA D. TURNER (LSBA #23338)
                                     Email: donesia.turner@nola.gov
                                     Sr. Chief Deputy City Attorney
                                     CHURITA H. HANSELL (LSBA #25694)
                                     Chief Deputy City Attorney
                                     Email: chhansell@nola.gov
                                     1300 PERDIDO STREET
                                     CITY HALL-ROOM 5E03
                                     NEW ORLEANS, LOUISIANA 70112
                                     TELEPHONE: (504) 658-9800
                                     FACSIMILE: (504) 658-9868

                                     Counsel for the City of New Orleans



                               CERTIFICATE OF SERVICE


       I certify that on August 14, 2019, a copy of the foregoing has been served upon all parties

to this proceeding by CM/ECF notification.



                                     /s/ Sunni J. LeBeouf_________
                                     SUNNI J. LEBEOUF
